EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1, 6, 7, and 21-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 31, and 32 are allowed because the examiner was unable to find prior art that anticipates or renders obvious the following combination of limitations:
maintain a plurality of node profiles including a plurality of node field-value pairs, each node-field-value pair identifying a node field and one or more node values; 
access, from one or more servers of a customer relationship management (CRM) system, a plurality of CRM systems of record including a plurality of CRM record objects, each CRM record object of the plurality of CRM record objects corresponding to a record object type and comprising one or more object fields having one or more object field values, each respective CRM system of record of the plurality of the CRM systems of record corresponding to a respective data source provider of the plurality of data source providers; 
generate a plurality of local record objects corresponding to the plurality of CRM record objects, each respective local record object of the plurality of local record objects storing record object data obtained from the corresponding CRM record object, the record object data stored in the plurality of local record objects used by the one or more processors for matching electronic activities to the plurality of local record objects; 
determine, responsive to parsing the electronic activity, that the electronic activity is to be matched to one or more local record objects of the plurality of local record objects; 
generate activity field-value pairs from the electronic activity; 
match, using the activity field-value pairs and the plurality of node field-value pairs, the electronic activity to a first node profile corresponding to a sender of the electronic activity and a second node profile corresponding to at least one recipient of the electronic activity; 
compare, one or more of the activity field-value pairs of the electronic activity to record object data of the plurality of local record objects to determine whether the electronic activity satisfies a record object matching policy; 
determine, responsive to comparing, that the electronic activity does not satisfy the record object matching policy; 
generate, a first local record object, the first local record object including object field-value pairs populated using the activity-field values or the node field-value pairs of the first node profile or the second node profile; and
transmit, to the one or more servers of the CRM system, instructions to generate a first CRM record object corresponding to the first local record object.
Claims 6, 7, 21-30, and 33-41 are allowed by virtue of their dependency from claims 1, 31, and 32.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571)270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Grace Park/Primary Examiner, Art Unit 2157